Order entered October 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01118-CV

           LV HIGHLAND CREDIT FEEDER FUND LLC, ET AL., Appellants

                                              V.

           HIGHLAND CREDIT STRATEGIES FUND, LP, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-08521

                                          ORDER
       Before the Court are the October 2, 2013 unopposed motions of nonresident attorneys

Geoffrey C. Jarvis, Matthew P. Morris, and Jonathan M. Kass for admission pro hac vice. We

GRANT the motions. We DIRECT the Clerk of this Court to add Geoffrey C. Jarvis, Matthew

P. Morris, and Jonathan M. Kass as counsel pro hac vice.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE